UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-6571



DERWIN JACKSON,

                                             Petitioner - Appellant,

          versus


RONALD J. ANGELONE, Director of the Virginia
Department of Corrections,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk.    Henry C. Morgan, Jr., District
Judge. (CA-99-366-2)


Submitted:   September 20, 2000           Decided:   October 11, 2000


Before MICHAEL and MOTZ, Circuit Judges, and HAMILTON, Senior Cir-
cuit Judge.


Dismissed by unpublished per curiam opinion.


Derwin Jackson, Appellant Pro Se. Mary Kathleen Beatty Martin,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Derwin Jackson appeals the district court’s order adopting the

magistrate judge’s recommendation to deny relief on his petition

filed under 28 U.S.C.A. § 2254 (West 1994 & Supp. 2000).    We have

reviewed the record and the district court’s opinion and find no

reversible error.   Accordingly, we deny a certificate of appeal-

ability and dismiss the appeal on the reasoning of the district

court. See Jackson v. Angelone, No. CA-99-366-2 (E.D. Va. Mar. 21,

2000).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




                                 2